Lavery, J.
The plaintiff appeals following the trial court’s denial of its motion to modify a judgment rendered pursuant to a stipulation agreement. The plaintiff claims that the trial court improperly reduced the amount of attorney’s fees set forth in the stipulation in granting the motion for judgment. We agree with the plaintiff, and reverse the trial court’s order denying the plaintiff’s motion to modify the judgment.
On December 10, 1991, the plaintiff initiated a collection action against the defendants, William DeGroff and Harrold DeGroff. The plaintiff alleged a debt in the amount of $11,828.78, costs of collection and reasonable attorney’s fees, pursuant to a promissory note executed by the defendant William DeGroff, and a personal guarantee executed by the defendant Harrold DeGroff. On February 3,1992, the parties entered into a stipulation for judgment that provided, inter alia, that judgment would enter in favor of the plaintiff in the principal amount of $11,089.48 with interest through February 17,1992, in the amount of $588.23, attorney’s fees of $950, plus costs of $250. The parties further stipulated to payments of $450 per month starting February 15, 1992, with subsequent payments on the fifteenth of each month thereafter. The interest on the outstanding principal balance would accrue at the rate of 11 percent per annum. The stipulated agreement further provided that if the defendants failed to make an agreed payment, the plaintiff would be entitled to all costs and reasonable attorney’s fees incurred in enforcing the judgment. The stipulation was signed by all the parties involved.
*255The plaintiff, on February 27, 1992, filed a motion for judgment in accordance with the stipulation. On March 17,1992, the trial court granted the motion for judgment in accordance with the stipulation, after first reducing the agreed upon attorney’s fee to $750 and reducing the rate of postjudgment interest to 10 percent per annum. The plaintiff then filed a motion to modify the judgment, requesting that the judgment be corrected to reflect an attorney’s fee of $950 pursuant to the stipulation for judgment between the parties.1 The trial court denied the motion to modify, stating that it found $750 to be a reasonable attorney’s fee in lieu of the stipulated $950. The plaintiff then filed this appeal.
A stipulated judgment has been defined by our Supreme Court as a contract of the parties acknowledged in open court and ordered to be recorded by a court of competent jurisdiction. Gillis v. Gillis, 214 Conn. 336, 339, 572 A.2d 323 (1990); Bryan v. Reynolds, 143 Conn. 456, 460, 123 A.2d 192 (1956). The essence of the judgment is that the parties to the litigation have voluntarily entered into an agreement setting their dispute at rest and that, upon this agreement, the court has entered judgment conforming to the terms of the agreement. Gillis v. Gillis, supra, 339-40.
Certain well established consequences follow from the parties’ entry into a consent decree that is entered on the court records. Lee v. Tufveson, 6 Conn. App. 301, 303, 505 A.2d 18, cert. denied, 199 Conn. 806, 508 A.2d *25631 (1986). It necessarily follows that if the judgment conforms to the stipulation it cannot be altered without the consent of all parties, unless it is shown that the stipulation was obtained by fraud, accident, or mistake. Bryan v. Reynolds, supra, 460-61. The court has the power to issue orders necessary to protect the integrity of the stipulated judgment; Foley v. Southport Manor Convalescent Center, Inc., 11 Conn. App. 530, 537, 528 A.2d 841, cert. denied, 205 Conn. 805, 531 A.2d 935 (1987); but it may not enlarge or lessen the scope of the judgment. Lee v. Tufveson, supra, 303; Bryan v. Reynolds, supra, 461. If there is a lack of conformity between stipulation and judgment, an appeal may properly be taken from the refusal of the court to grant a motion to correct the judgment. Bryan v. Reynolds, supra.
Our examination of the record reveals that the trial court lessened the terms of the stipulated agreement by unilaterally reducing the attorney’s fee from $950 to $750. The trial court’s order, therefore, improperly altered the contract in favor of the defendant and to the detriment of the plaintiff. Foley v. Southport Manor Convalescent Center, Inc., supra, 538.
The trial court’s denial of the motion to modify the judgment is reversed, and the case is remanded with direction to modify the judgment to include an award of $950 for attorney’s fees as the stipulation dictates.
In this opinion Daly, J., concurred.

 Neither the plaintiff’s motion to modify nor its appellate brief addressed the trial court’s adjustment of the interest rate on the principal. Regardless, the reduction of the interest rate from 11 percent to 10 percent per annum will not and could not be altered by this court because the maximum rate of 10 percent is established by statute. General Statutes § 37-3a provides in pertinent part that “interest at the rate of ten percent a year, and no more, may be recovered and allowed in civil actions or arbitration proceedings under chapter 909, including actions to recover money loaned at a greater rate, as damages for the detention of money after it becomes payable. . . .”